IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-61,600-03


IN RE HELIBERTO CHI




ON PETITION FOR WRIT OF PROHIBITION
IN CAUSE NO. 0805594 FROM THE

CRIMINAL DISTRICT COURT NUMBER 3 OF TARRANT COUNTY



Per Curiam.

ORDER


	Relator asks this Court to issue a writ of prohibition ordering the Director of the Texas
Department of Criminal Justice - Institutional Division (TDCJ - ID) to refrain from carrying
the sentence in his case into execution Wednesday, October 3, 2007.
	We find that it is appropriate that Respondent Nathaniel Quarterman, Director TDCJ
- ID and the Real Party in Interest, Tim Curry, Criminal District Attorney, Tarrant County be
given the opportunity to respond to the allegations.  Therefore, written responses shall be filed
directly with this Court within thirty days of the date of this order.  Specifically, Respondent
and real party in interest shall address the question of whether the current method of
administering lethal injection in Texas constitutes cruel and unusual punishment such that the
respondent would violate the Eighth Amendment if he complied with the Warrant of Execution.
	No extensions shall be granted.  Relator's Motion for Stay of Execution is granted.  	IT IS SO ORDERED THE 2ND DAY OF OCTOBER, 2007.
Do Not Publish